Exhibit 99.1 Press Release For Immediate Release Contact:Bruce Walsh, Senior Vice-President and Chief Financial Officer (401) 847-5500 Newport Bancorp, Inc. Reports Results for Second Quarter of 2007 Newport, Rhode Island, July 27, 2007. Newport Bancorp, Inc. (the “Company”) (Nasdaq: NFSB), the holding company for Newport Federal Savings Bank (the “Bank” or “NewportFed”), today announced second quarter earnings for 2007.For the quarter ended June 30, 2007, the Company reported net income of $284,000, or $.06 per share (basic and diluted), an increase of 44.2% over net income for the quarter ended June 30, 2006, which totaled $197,000.For the six months ended June 30, 2007, the Company reported net income of $543,000, or $.12 per share (basic and diluted), an increase of 144.6% over net income for the six months ended June 30, 2006, which totaled $222,000. The Company completed its initial stock offering on July 6, 2006, therefore earnings per share data is not available for the three and six months ended June 30, 2006. In the first six months of 2007, the Company’s assets increased by $19.7 million, or 6.8%, to $310.1 million.The majority of the asset growth was concentrated in net loans, which increased by $13.1 million, or 5.1%.The loan portfolio growth was mostly concentrated in residential mortgages (up $5.5 million or 3.5%), commercial real estate mortgages (up $4.5 million or 7.8%) and construction loans (up $2.7 million or 58.4%).The asset growth was funded by a $16.0 million, or 46.4%, increase in Federal Home Loan Bank borrowings and a $3.7 million, or 1.9%, increase in deposit balances. Deposit growth was focused primarily in time deposit accounts (up $2.7 million, or 3.2%) and NOW/Demand accounts, (up $ 2.7 million, or 4.6%).The increase in these accounts was offset by decreases in money market accounts (down $647,900, or 3.0%) and in savings accounts (down $1.1 million, or 3.6%).Time deposits represented 43.5% of the Company’s total deposit balances at June 30, 2007. Net interest income for the three and six months ended June 30, 2007 increased to $2.5 million and $5.0 million, respectively, from $2.2 million and $4.4 million for the three and six months ended June 30, 2006, respectively.For the three months ended June 30, 2007, the yield on interest earning assets was 6.18%, an increase of 27 basis points when compared to the same period of 2006.For the six months ended June 30, 2007, the yield on interest earning assets was 6.16%, an increase of 30 basis points when compared to the same period of 2006.The net interest margin increased to 3.50% for the three months ended June 30, 2007, compared to 3.30% for the three months ended June 30, 2006, an increase of 20 basis points.The net interest margin increased to 3.61% for the six months ended June 30, 2007, compared to 3.34% for the six months ended June 30, 2006, an increase of 27 basis points.The higher levels of interest-earning assets, primarily a result of the Bank’s continued loan growth, coupled with the increased yields, have generated the higher levels of net interest income and net interest margins. The loan loss provision for the three and six months ended June 30, 2007 was $47,000 and $160,000, respectively compared to $12,000 and $32,000 for the three and six months ended June 30, 2006, respectively.The Bank’s management reviews the level of the allowance for loan losses on a quarterly basis and establishes the provision for loan losses based upon the volume and types of lending, delinquency levels, loss experience, the amount of impaired and classified loans, economic conditions and other factors related to the collectability of the loan portfolio.The provision was increased primarily due to the growth in the loan portfolio, and changes in the trends in volume and contractual terms of loans, economic conditions and concentrations of credit.Asset quality continues to remain strong. Non-interest income for the second quarter of 2007 totaled $598,000, an increase of $192,000 or 47.3% compared to the second quarter of 2006.For the six months ended June 30, 2007, non-interest income totaled $1.2 million, an increase of $358,000, or 45.0%, when compared to the six months ended June 30, 2006.Most of this growth is attributable to the higher income earned on checking accounts and on bank-owned life insurance. Total operating expenses increased to $2.5 million for the quarter ended June 30, 2007 from $2.3 million for the quarter ended June 30, 2006, an increase of 9.2%.For the six months ended June 30, 2007, operating expenses totaled $5.1 million, compared to $4.8 million for the six months ended June 30, 2006, an increase of 6.9%.This increase is primarily due to increases in salaries and employee benefits, resulting from ESOP expense, professional fees due to increased auditing and legal costs associated with being a public company and marketing costs related to a stronger marketing focus for the Bank and its deposit products. Certain statements herein constitute “forward-looking statements” and actual results may differ from those contemplated by these statements.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Certain factors that could cause actual results to differ materially from expected results include changes in the interest rate environment, changes in general economic conditions, legislative and regulatory changes that adversely affect the businesses in which Newport Bancorp is engaged and changes in the securities market.The Company disclaims any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. CONSOLIDATED BALANCE SHEETS June 30, 2007 December 31, 2006 (Unaudited) (Dollars in Thousands) ASSETS Cash and due from banks $ 4,013 $ 3,705 Short-term investments 6,080 3,567 Cash and cash equivalents 10,093 7,272 Securities available for sale, at fair value 6,762 6,614 Securities held to maturity, at amortized cost 1,777 1,922 Federal Home Loan Bank stock, at cost 2,884 2,390 Loans 271,975 258,739 Allowance for loan losses (2,133 ) (1,973 ) Loans, net 269,842 256,766 Premises and equipment, net 5,974 6,099 Accrued interest receivable 1,115 1,027 Deferred income taxes 1,925 1,851 Bank-owned life insurance 9,073 5,382 Other assets 670 1,121 Total assets $ 310,115 $ 290,444 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ 196,624 $ 192,974 Short-term borrowings 7,000 2,500 Long-term borrowings 43,449 31,950 Accrued expenses and other liabilities 2,360 3,040 Total liabilities 249,433 230,464 Preferred stock, $.01 par value; 1,000,000 shares authorized; none issued - - Common stock, $.01 par value; 19,000,000 shares authorized; 4,878,349 shares issued and outstanding 49 49 Additional paid in capital 47,307 47,258 Retained earnings 17,020 16,477 Unearned compensation - ESOP (3,512 ) (3,643 ) Accumulated other comprehensive loss (182 ) (161 ) Total stockholders’ equity 60,682 59,980 Total liabilities and stockholders’ equity $ 310,115 $ 290,444 CONSOLIDATED STATEMENTS OF INCOME Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Unaudited) (Dollars in Thousands) Interest and dividend income: Interest and fees on loans $ 4,217 $ 3,807 $ 8,281 $ 7,344 Interest on securities 105 98 209 182 Dividends on Federal Home Loan Bank stock 40 42 81 79 Interest on certificates of deposit - 9 - 12 Interest on short-term investments 5 42 17 47 Total interest and dividend income 4,367 3,998 8,588 7,664 Interest expense Interest on deposits 1,277 980 2,421 1,797 Interest on short-term borrowings 157 229 280 369 Interest on long-term borrowings 462 558 860 1,133 Total interest expense 1,896 1,767 3,561 3,299 Net interest income 2,471 2,231 5,027 4,365 Provision for loan losses 47 12 160 32 Net interest income, after provision for loan losses 2,424 2,219 4,867 4,333 Other income: Customer service fees 478 345 915 676 Gain on sales of loans - 3 - 14 Bank-owned life insurance 96 21 191 39 Miscellaneous 24 37 47 66 Total other income 598 406 1,153 795 Operating expenses: Salaries and employee benefits 1,384 1,268 2,822 2,589 Occupancy and equipment, net 312 306 625 615 Data processing 239 240 507 493 Professional fees 144 80 265 176 Marketing 271 236 541 475 Other general and administrative 174 182 351 432 Total operating expenses 2,524 2,312 5,111 4,780 Income before income taxes 498 313 909 348 Provision for income taxes 214 116 366 126 Net income $ 284 $ 197 $ 543 $ 222 Weighted-average shares outstanding: Basic 4,522,844 n/a 4,519,591 n/a Diluted 4,522,844 n/a 4,519,591 n/a Earnings per share: Basic $ .06 n/a $ .12 n/a Basic $ .06 n/a $ .12 n/a
